Citation Nr: 1760396	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-42 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to compensation under 38 U.S.C. § 1151 for fecal impaction.

2. Entitlement to compensation under 38 U.S.C. § 1151 for chronic gastritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from December 1987 to December 1990.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran provided sworn testimony in support of her appeal during a hearing before the undersigned Veterans Law Judge in August 2017; the hearing transcript has been associated with the file and has been reviewed.  

In March 2014 correspondence and additionally since then, including at her August 2017 Board hearing, the Veteran has argued that she is also entitled to compensation under 38 U.S.C. § 1151 for her gallbladder condition and ultimate removal.  The Agency of Original Jurisdiction (AOJ) has not yet specifically adjudicated this issue; therefore, it is referred for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that compensation benefits are warranted under the provisions of 38 U.S.C. § 1151.  Specifically, she asserts that medication prescribed by the VA caused or aggravated her fecal impaction and chronic gastritis.

Under the law, compensation shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  38 U.S.C. § 1151(a).  A qualifying disability is one that is not the result of a veteran's willful misconduct, and that was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, and the proximate cause of the disability is carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

VA treatment records show a prescription of ferrous sulfate from September 2009 to September 2010.  A VA treatment record reflects that the Veteran reported in August 2010 that she had ceased taking the prescribed ferrous sulfate because it caused her reflux, indigestion, and heartburn.  A January 2011 gastric biopsy showed focal mild chronic gastritis.  A distal esophagus biopsy showed benign gastric mucosa, showing chronic inflammation, negative for dysplasia and malignancy. Also, benign squamous mucosa, showing focal features consistent with mild reflux esophagitis.

A February 2011 VA treatment record indicates a prescription of 50 mg of tramadol, two tablets, three times a day for ankle pain.

An April 2011 VA treatment note reflects that the Veteran sought treatment at the VA for abdominal pain and constipation before seeking further private treatment at the emergency room.  A private computerized tomography scan was noted to show retained stool in the rectosigmoid colon with fluid filling the remainder of the large bowel.  The report further indicated that the stool distally may be impacted.  The emergency room report notes that the Veteran was given an enema with good results.

The Veteran has stated that medical personnel have suggested to her that the tramadol was the cause of her fecal impaction, in combination with her ferrous sulfate prescription and immobility due to her ankle injury.

She also alleges that her cholecystitis and ultimate gallbladder removal was caused or aggravated by the chronic gastritis and fecal impaction that was caused or aggravated by the medication prescribed by the VA. 

A November 2010 VA ultrasound report notes that the Veteran had "gallbladder sludge" with no sonographic Murphy's sign or gallbladder wall thickening.  An August 2013 private ultrasound report lists an impression of abnormal gallbladder contents, most likely due to sludge, and no changes of inflammation.  A September 2013 private treatment record notes a diagnosis of cholecystitis and contains a recommendation that the Veteran have a laparoscopic cholecystectomy.  The procedure was performed the following month.

The Board finds that a VA opinion is needed to determine whether the Veteran has additional disability, specifically chronic gastritis, fecal impaction, and cholecystitis, that was caused or aggravated by medication prescribed by the VA.  If so, the examiner should opine whether it is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a VA opinion as to whether it is at least as likely as not that the Veteran has additional disability, specifically chronic gastritis, fecal impaction, and cholecystitis resulting in gallbladder removal, that was caused or aggravated by medication prescribed by the VA, specifically ferrous sulfate and tramadol.

If so, the examiner should opine whether the additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or an event not reasonably foreseeable.  For purposes of the opinion, whether the proximate cause of any additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The examiner should determine whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

If it is found that any of the Veteran's claimed conditions were aggravated by the prescribed VA medication and that the additional disability due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or an event not reasonably foreseeable, then the examiner should discuss the baseline level of severity before the onset of aggravation and the current level of severity. 

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





